United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-2899
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Thomas Daniel Trammell, Jr.,           *
                                       *    [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: June 28, 2007
                                Filed: July 3, 2007
                                 ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Thomas Daniel Trammell, Jr., appeals the 133-month prison sentence the
district court1 imposed after he pleaded guilty to bank robbery in violation of 18
U.S.C. § 2113(a). Trammell argues on appeal that his sentence is unreasonable
because it does not adequately take into account his personal characteristics,
especially his chronic alcoholism and overstated criminal history.




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
       Trammell does not dispute the district court’s interpretation or application of
the Guidelines, including the career-offender provision, see U.S.S.G. § 4B1.1, which
resulted in an enhanced imprisonment range of 151-188 months. The record
demonstrates that the court considered Trammell’s alcoholism, as well as other
circumstances of the instant offense and the career-offender predicate offenses.
Balancing Trammell’s need for treatment with additional relevant 18 U.S.C. § 3553(a)
factors, the court determined that a sentence 18 months below the advisory Guidelines
range met statutory sentencing goals. We find no abuse of discretion in the court’s
decision, and conclude that Trammell’s sentence is not unreasonable. See United
States v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005) (standard of review).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                         -2-